Per Curiam.
The application of Allen W. Hall for leave to appeal from the order denying him post conviction relief from his imprisonment for first degree murder is hereby denied for the reasons stated in the memorandum opinion filed by Judge Evans in the Circuit Court for Anne Arundel County. In addition to the cases relied on by the lower court as authority for the proposition that no prejudice resulted from the acceptance of a plea of not guilty without counsel being present at the preliminary hearing before a magistrate, see Arrington v. Warden, 232 Md. 672, and Lauder v. State, 233 Md. 142.

Application denied.